Citation Nr: 9919096	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-43 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
November 1986 and from November 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied 
service connection for a left knee condition.

In accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
additional evidence developed subsequent to the issuance of 
the most recent supplemental statement of the case was 
referred to the veteran's representative in June 1998.  The 
veteran's representative responded in June 1998 that it had 
no further argument or comment to present. 

In September 1998, the Board remanded this claim for 
additional evidentiary development.  The RO complied with the 
Board's remand instructions; therefore, this claim is ready 
for appellate review.

During his hearing in January 1997, the veteran raised the 
issue of the propriety of withholding his service-connected 
benefits due to receipt of severance pay.  This issue is 
again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran currently has a left knee condition diagnosed 
as Osgood-Schlatter's disease.

2.  The veteran's entrance examination showed no 
abnormalities of the left knee.

3.  During service, a bone scan showed Osgood-Schlatter's 
disease of both knees.

4.  Osgood-Schlatter's disease occurs in adolescents, 
particularly boys, during the rapid growth period of puberty.

5.  The veteran's left knee Osgood-Schlatter's disease 
existed prior to entry into service and is not the result of 
disease or injury during service.  

6.  There is no competent medical evidence that the veteran's 
left knee condition increased in severity due to service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness regarding the existence of 
left knee Osgood-Schlatter's disease prior to the veteran's 
entry into service has been rebutted with clear and 
unmistakable evidence.  38 U.S.C.A. §§ 1111 and 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).

2.  The veteran's left knee Osgood-Schlatter's disease was 
not aggravated by active military service, and service 
connection is therefore not warranted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, and 1153 (West 1991); 38 C.F.R. §§ 3.304 
and 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In December 1995, the veteran filed a claim for service 
connection for arthritis of both knees.  The veteran's 
entrance examination in 1987 showed no abnormalities of the 
left knee.  In June 1991, he stated that he had had left knee 
pain for two days.  He stated that he was running up a hill 
when his knee "gave out and buckled."  He stated that he 
had increased left knee pain with running, flexion, and 
climbing and descending stairs.  The examiner noted that the 
veteran walked with a slight limp, favoring the left leg.  
Examination showed the following tests were negative:  
Lachman's, varus, valgus, a/p [anterior/posterior] drawer, 
and patella shift.  He had increased tenderness with 
quadriceps compression.  He also had increased tenderness 
over the ilio-tibial band, the anterior patella, and the 
medial patella.  The examiner's assessments were 
retropatellar pain syndrome, ilio-tibial band (fasciitis), 
and chondromalacia.  

The examiner indicated that the veteran was referred to 
physical therapy, but the physical therapy consultation 
report five days later showed complaints only of right knee 
pain.  It was noted that examination of quadriceps tone was 
good bilaterally, and range of motion was within normal 
limits bilaterally.  Sensory and motor examination was intact 
bilaterally.  A whole body bone scan in July 1991 showed, in 
pertinent part, a tibial anterior tuberosity on the left 
knee, and a diagnosis of Osgood-Schlatter's disease was 
rendered.  A CT scan of both knees in July 1991 was 
unremarkable with no bony abnormalities.

In connection with his claim, the veteran underwent a VA 
examination in January 1996.  He stated that he was diagnosed 
with Osgood-Schlatter findings in the left knee during 
service.  He stated that his left knee still ached, but it 
did not swell.  He had not received treatment for these 
complaints since service.  Examination of the veteran's left 
knee showed no swelling, heat, or tenderness.  Range of 
motion was normal.  The examiner's impressions included left 
knee Osgood-Schlatter by history.

A rating decision of May 1996, inter alia, denied service 
connection for a left knee condition.  In his notice of 
disagreement, the veteran stated that he was diagnosed with 
Osgood-Schlatter's disease in the left knee in July 1991.  

In January 1997, the veteran had a personal hearing.  He 
stated that he was running up a hill when he injured his 
knee.  It is unclear whether he was referring to his left or 
right knee because he then testified as to the inservice 
surgery, which his service medical records showed involved 
his right knee only.  He stated that he had constantly had 
problems with his knee since service such as aching in cold 
weather and difficulty bending or walking up stairs.  Again, 
it is unclear whether he was referring to his left or right 
knee because he then stated that he had trouble with 
"anything that puts my right leg or knee in a bind."  He 
indicated that he treated his knee with over-the-counter 
medications, and he had not received any treatment.

The veteran underwent an additional VA physical examination 
in April 1997.  He complained of aching pain in the left knee 
for the past 2-21/2 years.  He stated that the knee ached if it 
was still for more than 15 minutes or if it was exposed to 
cold.  He stated that he experienced a painful pop when he 
squatted.  He indicated that he had pain in the knee with 
ascending stairs.  He denied any history of injury to the 
left knee.  Examination of the veteran's left knee showed no 
swelling, effusion, or ligamentous laxity.  There was no 
evidence of quadriceps atrophy.  Range of motion was full 
extension and flexion to 150 degrees.  He had one 
retropatellar click with flexion.  His tibial tubercle was 
slightly prominent.  The examiner stated that it was not 
prominent enough to call it a residual of Osgood-Schlatter's 
disease.  X-rays of the left knee revealed no evidence of 
narrowing of the articular cartilage, osteophyte formation, 
fractures, dislocations, or marginal erosion.  The examiner's 
final impression was that the veteran's left tibial tubercle 
was slightly prominent, and it could be attributed to a mild 
tibial apophysitis (Osgood-Schlatter's disease).  It was 
indicated that this was a self-limiting disease of the early 
teenage years that left no functional impairment.

In May 1998, the veteran submitted a statement to the Board.  
He maintained that he was entitled to service connection for 
his left knee disorder because this condition was incurred in 
service.  In support of his claim, he submitted duplicate 
copies of his service medical records.

In September 1998, the Board remanded this claim for 
additional evidentiary development.  The RO sent a letter to 
the veteran in September 1998 informing him that he was free 
to furnish additional evidence while his case was in remand 
status.  No response was received.  The RO attempted to 
obtain service medical records for the veteran's period of 
service from 1983 to 1986 from the National Personnel Records 
Center.  That facility indicated that all the veteran's 
service medical records had been forwarded to the RO in 1996.  

In accordance with the Board's remand, the veteran's claims 
file was returned to and reviewed by the same examiner that 
conducted the VA physical examination in 1997.  The examiner 
indicated the following:

The patient entered the military at the 
age of 21 years.  Osgood-Schlatter's 
Disease is an apothesitis [sic] 
[apophysitis] which is a traumatic 
traction injury to the apotheosis [sic] 
[apophysis] of the tibial tubercle.  This 
[apophysis] is closed and no longer 
subject to injury for several years prior 
to the age of 21.  There is no way that 
this patient could have developed Osgood 
Schlatter's Disease while he was in the 
military. 


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  As indicated above, the veteran's 
entrance examination showed no objective findings regarding a 
left knee condition.  However, the presumption of soundness 
can be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service.  38 U.S.C.A. 
§§ 1111 and 1132 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A determination that a disorder existed prior to entry into 
service will be based on thorough analysis of the evidence of 
record, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1998). History 
given by the veteran, which conformed to accepted medical 
principles, in conjunction with basic clinical data, is 
probative evidence of the incurrence, symptoms, and course of 
the disorder.  38 C.F.R. § 3.304(b)(2) (1998). 

The evidence clearly and unmistakably shows that the 
veteran's left knee Osgood-Schlatter's disease existed prior 
to entry into service, and the presumption of soundness is 
rebutted.  During service, a bone scan showed Osgood-
Schlatter's disease of both knees.  The VA examiner in 1997 
stated that Osgood-Schlatter's disease is a self-limiting 
disease of the early teenage years that leaves no functional 
impairment.  The veteran entered his first period of service 
in 1983, at age 17.  

In fact, Osgood-Schlatter's disease occurs in adolescents, 
particularly boys, during the rapid growth period of puberty.  
Samuel L. Turek, M.D., Orthopaedics: Principles and Their 
Application, Volume 2, at 1354-1355 (Fourth edition 1984).  
The condition is often bilateral.  A single, or occasionally 
a double, ossification center develops within the tubercle 
and generally fuses to the center of the main epiphysis at 16 
years of age and fuses to the main bone at age 18.  Id. at 
1354.  The course of this disease usually ceases before or at 
age 18, when the apophysis fuses to the main bone, but 
symptoms may persist into adult life.  Id. 

The VA examiner indicated in 1998 that the closing of the 
apotheosis occurs "several years" prior to age 21.  That 
examiner also indicated that there was "no way" the veteran 
developed this condition during service.  The examiner 
incorrectly noted that the veteran entered service at age 21, 
but this error does not mean the examiner's opinion is not 
persuasive.  When considering the examiner's opinion that the 
veteran's Osgood-Schlatter's disease was complete "several 
years" prior to age 21 in conjunction with the above-cited 
medical treatise evidence, the accepted medical principles 
pertaining to Osgood-Schlatter's disease establish clearly 
and unmistakably that the disability existed prior to entry 
into service.  Therefore, the issue is whether the veteran's 
preexisting left knee Osgood-Schlatter's disease was 
aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The medical evidence shows that the veteran's left knee 
Osgood-Schlatter's disease did not increase in disability 
during service.  Examining the medical evidence during 
service, he complained of left knee pain on one occasion.  
The balance of his service medical records regarded treatment 
for his right knee after a traumatic injury, and he did not 
continue to complain of problems with his left knee.  No 
service medical records have been obtained for his first 
period of service from 1983 to 1986, but the veteran does not 
maintain that he received any treatment for his left knee 
during that time period.  Therefore, there is no competent 
evidence of increased disability during service.

Review of the post service evidence also does not disclose 
any competent medical evidence of aggravation of the 
veteran's left knee Osgood-Schlatter's disease.  Rather, the 
post service findings support the conclusion that there was 
no increase in severity during service.  The veteran has 
continued to complain of left knee pain.  In connection with 
his claims, he has undergone VA examinations, which showed no 
abnormalities of the left knee other than the slightly 
prominent tibial tubercle as a result of the preexisting 
Osgood-Schlatter's disease.  None of the VA examiners, or any 
other medical professional, has indicated that the veteran's 
left knee Osgood-Schlatter's disease and associated 
symptomatology are worse as a result of his military service.  
In fact, the VA examiner in 1997 stated that this disease 
leaves no functional impairment.  There is no evidence 
showing that the veteran has sought medical treatment for 
left knee symptomatology since his separation from service 
approximately seven years ago.  Therefore, any post-service 
symptoms have not been so severe that he has found it 
necessary to seek medical treatment.  The fact that he has 
not sought medical treatment supports the conclusion that his 
pre-existing left knee disorder was not aggravated by his 
service.

The Board is cognizant of the fact that the veteran contends 
that his left knee condition was aggravated by service.  
However, his lay statements are not competent evidence of 
increased disability.  The veteran is competent to report 
that he had symptoms during service and after service such as 
left knee pain.  See Gregory v. Brown, 8 Vet. App. 563, 569 
(1996).  However, he does not have the medical expertise to 
diagnosis those symptoms to be manifestations of increased 
disability.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the veteran's preexisting 
left knee Osgood-Schlatter's disease underwent no increase in 
severity during service and was not aggravated by service.  
Therefore, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's left knee Osgood-
Schlatter's disease existed prior to service and was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, and 1153 (West 1991); 38 C.F.R. §§ 3.304 and 3.306 
(1998).  There is no competent evidence of an increase in the 
basic level of the preexisting disorder during service.



ORDER

Entitlement to service connection for Osgood-Schlatter's 
disease of the left knee is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

